Citation Nr: 0806121	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the May 2005 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, was proper.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the May 2005 discontinuance of his 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code, was improper.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

In May 2005, the RO determined that it was not reasonable to 
expect that the veteran would be able to train for or obtain 
suitable employment at this time.  The Board notes, however, 
that a copy of this decision, as well as a majority of the 
pertinent evidence referenced in the RO's November 2005 
Statement of the Case is not currently in the veteran's 
claims folder.  Under these circumstances, the Board finds 
that there is likely a separate vocational rehabilitation 
file which should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

2.  After completing the above action, 
and any other development as may be 
indicated, the claim on appeal must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative, if any.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



